DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
Drawings. Applicant’s amended drawings overcomes the objection to the drawings. 
Claim Objections. Applicant’s amendment overcomes the claim objections. 
112(b) Rejection.  Applicant’s arguments and/or amendments overcome some, but not all of the 112(b) rejections. 
 The rejection to claim 11 stands. Applicant did not make amendments to overcome the 112(b) rejection to claim 11. Applicant also did not address/respond to the 112(b) rejection to claim 11 in the Remarks.  
Applicant’s Remarks go from paragraph 8 (112(b) rejection to claim 10) to paragraph 10 (112(b) rejection to claims 13-15), skipping over the rejection to claim 11. See Remarks, pages 13-14.  
The only amendments to claim 11 were for objection related issues.
The rejections to claims 13-15 under 112(b) also stand. The amendment to claim 13 raises 112(a) issues (see this official action).  

Regarding Applicant’s arguments to claims 13-15, Applicant’s arguments is more applicable to the broad goals, or what the inventor may have ‘envisioned’ at some point in time. However, most of this is not found in the specification.  Applicant’s arguments for claims 13-15 rely heavily on what Applicant describes as what could be a “neural function” and yet this term is not in the specification.  What Applicant or the inventor envisioned as the sending of “neural signals” is not clear where this is in the specification.  Should the Applicant disagree, instead of writing what was “envisioned”, point out where there is a description and support for this in the application as filed, and amend the claims accordingly. Thus, these rejections under 112(b) are maintained, and a new 112(a) rejection is issued. 
103 Rejections. Applicant’s arguments are not persuasive. Lee teaches a 3D GUI, which Applicant somewhat admits, at page 16 of the Remarks, by quoting Lee, the reference which states that: “This unique feature offers unprecedented advantages for a 3D GUI”.  Here, Lee is teaching a feature that is advantageous for a 3D GUI.  The examiner is also not convinced the interface of Lee is not a 3D GUI as claimed.  See claims 2 and 3, which teach that the system of Lee, has a navigational device determines a mapping from said absolute position on said 2D tinted planar reference surface to a 3D space characterized by a higher dimensional, 3D set of independent position and motion variables; wherein said navigational device, optionally, also determines its motion relative to said surface by an evaluation of relative positional changes of said identifiable features that may be thereon; whereby, using said absolute position determination and, optionally, said relative motion determination, said navigational device communicates its motion in a form capable of generating linear and non-linear portions of the 3D motion of a cursor or of a graphically rendered object or providing corresponding 3D control of an electronic or electromechanical device as well as, optionally, turning certain display or control functions on or off.  This allows an object to move in a 3D space as claimed.  
See also comparison of Figures in Lee, and Applicant’s drawings of a 3D GUI: 



Lee Reference: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Lee describes Fig. 9A as a 3D graphic rendering device


Applicant’s Drawings:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	There are likely differences between Lee and Applicant’s current invention, and the examiner is not stating that the figures from the current application and Lee reference are identical, just that whatever the distinguishing features are,  these are just not being claimed right now. Accordingly, the 103 rejections are maintained. Please see remainder of this official action for details. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is unclear as written.  Does claim 11 really mean that only when an inference made by said neural network is closer to a ground truth, only then is a perspective angle controllable? As in, first a determination must be made that an inference is closer to a ground truth, meaning a bias (there is antecedent basis issues here) of inference made on different modes is reduced when the neural network module collaborates with the perspective module?  Also, what does “collaborates” mean? What are the functions of the perspective module that differ from modifying or controlling a perspective angle?  The examiner reserves the right to issue a 112(a) rejection based on Applicant’s response.  
Clarification and correction are required. 

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what a “neural signal” is, and “neural function” is, as per the above numbered claims.  The specification does not have “neural function” present at all.  In terms of neural functions defined over a distributed neural network in which said 3D GUI is a network node (italicized recently added by amendment) – this does not provide clarity in terms of what a “neutral function” is, and also raises 112(a) issues (see below).   
The remaining claims are rejected based on dependencies. 
Clarification and correction are required. 




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, it is unclear where in the specification there is support for wherein said 3D GUI is configured to interact with a user by means of a plurality of embedded neural functions defined over a distributed neural network in which said 3D GUI is a network node, wherein at least one neural signal generated by said neural functions is generated by gestural motions…, as recited in claim 13. 
Applicant does not indicate where in the specification there is support for this feature, notwithstanding the indefiniteness issues.  Applicant’s Remarks primarily 
	First, “neural function” isn’t in the specification. So, to understand what this term (including “embedded neural functions”) is in the context of the claim is very difficult, as this term lacks description support in the specification as filed. One of ordinary skill in the art, unless there is support in the specification, would not be able to gleam what the inventor “envisioned”. 
	Second, the only support for “neural network” is in the description of Figure 8, so once. But, the description of Figure 8 is of a flying carpet (2408) flying in a 3D virtual world defined by one computer (2405), and the carpet is able to fly past other computers, or through computers.  See page 16 pf the specification.  In terms of nodes, the flying carpet can be a node of a neural network.  However, the description of nodes and Fig. 8 focuses on the flying carpet being a node.  See page 17 of the specification, reproduced below in part:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The different neural cells (2401, 2402…) are presumably computers. This does not adequately describe, or support the above claim feature.  The 3D GUI is not the node, 
	Should Applicant disagree, Applicant is requested to articulate, with sufficient specificity, where in the specification there is support for the above features, both in terms of 112(a) and 112(b) issues.  The remaining claims are rejected based on dependencies. Clarification and correction are required. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2014/0354548 A1) in view of AAPA (Applicant’s Admitted Prior Art). 

	Regarding claim 1: 
	Lee teaches: a system (claim 1) comprising: A main memory (para. 46) and at least one processor (para. 34) coupled to said main memory, in a computer (para. 46), a display system, an electronic system, or an electro-mechanical system, said system being configured to present on a display device (claim 1) a three-dimensional graphical user interface (3D GUI) (see e.g. claim 1, 3, 4; and paras. 11, 12 and 24-59); 
	wherein said 3D GUI is configured to allow an object to be maneuvered in a 3D space represented and displayed (see para. 57) by said 3D GUI, said maneuvering being represented by a motion having at least three independent degrees of freedom (Abstract, claim 1 and paras. 11, 12 and 24-78, a navigational object can be maneuvered in a 3D space (x, y, z)) , 
	said motion being characterized by either linear or non-linear motion vectors, or both (Abstract, claim 1 and paras. 44-49 and 56-63); 
	wherein said linear and non-linear motion vectors represent translational and rotational motion respectively and are generated by a single gestural motion of a navigational device on a reference surface without applying the input of other motion detection devices (see e.g. Abstract, claims 1, 14 and 37; and paras. 44-49 and 56-63); and 
	wherein said 3D space contains a plurality of vector field(s) (e.g. Abstract and paras. 33-49 and 57-71) (see also below).
	Further regarding vector fields, see AAPA, specification pages 2-4 and 8, which teaches that vector fields in a GUI and 3D space are known. 
	It would have been obvious for one of ordinary skill in the art to have further modified Lee, in view of AAPA, to have included the above. The motivation would be to provide devices capable of navigation in 3D space. 


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein at least one of said plurality of vector fields is time dependent and is configured to interact with a plurality of real or virtual 3D objects and thereby affects kinematics of said plurality of 3D objects; 
	wherein at least one said motion vector of said real or virtual 3D objects is provided by and/or is manipulated by said navigational device, 
	wherein said interaction thereby creates a new motion vector for at least one of said real or virtual 3D objects, or creates a new 3D object having a motion vector, 
	wherein a magnitude and directionality of said new motion vector is different from those not generated by said interaction, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Lee teaches translational and rotational motion vectors, as mapped above in claim 1. This corresponds to a teaching of wherein at least one of said plurality of vector fields is time dependent and is configured to interact with a plurality of 3D objects and thereby affects the kinematics of said plurality of 3D objects and wherein at least one motion vector of said 3D objects is provided by and/or is manipulated by said navigational device.  
	Re: wherein said interaction thereby creates a new motion vector for at least one of said 3D objects, or creates a new 3D object having a motion vector, wherein the magnitude and directionality of said new motion vector is different from those not generated by said interaction, this is taught by Lee when a user interacts with a GUI, in view of AAPA.  In the event that the GUI is as describe in the background of AAPA as one of the medical field, see pages 2-4 of specification, this teaches the above feature when a user is interacting with the GUI and creates a new motion vector by interaction.  Applying this concept to a 3D object as per Lee and mapped above in claim 1, would have been obvious and predictable to one of ordinary skill in the art. 

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein said vector field is characterized by and manipulated by a mouse, keyboard, console, or other data inputting device throughout a three-dimensional region of interest (ROI), 
	wherein a contour of said ROl is defined by a plurality of two-dimensional boundary surfaces, 
	wherein at least one property of one of said vector fields can be changed by a manipulative action on one of said two-dimensional boundary surfaces, 
	wherein said manipulative action can be denoted by a motion vector having at least three independent degrees of freedom, and the results of the modification 
	AAPA teaches vector fields, as mapped above in claim 1.  AAPA also teaches regions of interest (specification, pages 2-4) as related to medical procedures.  Regarding the vector field being characterized by and manipulated by one of the above inputting devices, said devices are taught by Lee (see para. 11).  Applying this inputting /device to vector fields, as known in the art particularly in medical applications, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art.
	Re: wherein the contour of said ROl is defined by a plurality of two-dimensional boundary surfaces, wherein at least one property of one of said vector fields can be changed by a manipulative action on one of said two-dimensional boundary surfaces, wherein said manipulative action can be denoted by a motion vector having at least three independent degrees of freedom, this is also taught by AAPA.  See specification, p. 2-4.  The prior art teaches the above feature, such as with blood flowing condition of a blood vessel (ROI) that can be modified during a treatment simulation program by manipulative action on the boundary surfaces denoted by a motion vector.  Lee teaches motion vectors having 3 independent degrees of freedom, as mapped above in claim 1.  Modifying Lee, to have included the above as per AAPA, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 


	Regarding claim 4:
	AAPA further teaches: the system of claim 3, wherein said at least one property of said vector field within said ROI can be manipulated by said navigational device by designating or manipulating a one-dimensional loop on said two-dimensional boundary surface (specification, pages 2-4. Applying the teachings of modifying vector fields by a navigation device in a one-dimensional loop (moving cursor) on a boundary surface, to a 3D GUI, as per Lee, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Claims 5-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of AAPA and further in view of: Kumar (U.S. 2019/0388182 A1). 

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein said 3D GUI determines a status of a process by classifying a plurality of neural signals derived from a plurality of different modes of production images, or by said plurality of neural signals, i.e., vectors derived from said plurality of vector field(s), or both, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Lee teaches a 3D GUI and AAPA teaches vector fields, as mapped above in claim 1.  Classifying vectors is taught by Kumar (see e.g. paras. 7-9, 45-56 and 72-81).  Modifying the applied references to have included the capabilities of Kumar, in the 3D GUI of Lee and the teachings of AAPA, would have obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
	Kumar further teaches: the system of claim 5, wherein at least one of said different modes of image production is four-dimensional, 
	wherein said four-dimensionality includes spatial- temporal or spatial-spectral dimensions, or five-dimensional, 
	wherein said five- dimensionality includes spatial-temporal-spectral dimensions, or of an even higher dimensionality (see e.g. paras. 30-32, images can be taken over a sequence of time in combination with para. 47-48. A 3D image taken over time sequence is 4D).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Kumar, to have included the above. The motivation would be to provide more imaging capabilities to track objects over time. 


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 5, wherein said at least one of said neural signals is manipulated by said navigation device by at least three degrees of freedom, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 8:
	AAPA further teaches: the system of claim 1 further comprising a layered configuration of separate software modules that are loaded into said main memory and separately dedicated (specification, page 6). to providing processing functionalities for vector field interactions (specification, pages 2-4)…wherein said software modules act separately or in an interactive manner (see page 6). 
	Lee teaches:  providing processing functionalities for robotic kinematics (para. 32), and operations requiring visual perspective (claim 12).  
processing functionalities for neural networks, see Kumar (e.g. paras. 71, 99 and 100.
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 9:
	Lee further teaches: the system of claim 8 wherein a plurality of vanishing point(s) is (are) used by one of said processing software modules, thereby providing perspective as a means of controlling apparent degrees of freedom of feature vectors contained therein (see e.g. claims 12, 21, 24, 36; and paras. 31-37, 50-53 and 79-92; and Figs. 16A-E). 



	Regarding claim 10:
	Kumar further teaches: the system of claim 8, wherein said processing software module providing processing of neural networks comprises support vector machine (SVM) processing, convolutional neural network (CNN) processing, or capabilities providing equivalent effects (e.g. paras. 70-73 and 98-101).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Kumar to have obtained the above. The motivation would be to have enhanced image graphics capabilities on user interfaces.


	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 9, wherein a total dimension of said feature vectors processed by a neural network process module contained within said 3D GUI is controlled by the position, size, and contour of a ROI, and the results of the modification would 
	AAPA teaches ROIs (specification, pages 2-4).  Kumar teaches feature vectors (e.g. para. 8 and claim 2) processed by a neural network process (e.g. paras. 47-51).  Lee teaches a 3D GUI. Modifying the applied references such that a ROI is defined by feature vectors, per AAPA and Kumar, such that the total dimension is controlled by the position, size and contour of the ROI (if the ROI is characterized by feature detectors, a broad reasonable interpretation arrives at this broadly written claim feature), would have been obvious and predictable to one of ordinary skill in the art. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 2 wherein said new motion vector includes the results of the interactions with a vector field that describes a physical flow and wherein said new motion vector characterizes the motion of a physical body that is immersed in said physical flow, and the results of the modification would have been predictable to one of 
	Kumar teaches vector fields that describe a physical flow (see e.g. para. 47-8) and new motion vectors that can characterize motion of a physical body immersed (i.e. blood and fluid patterns in cells or veins or as moving in a patient’s body. See paras. 61-69). This is one teaching of the above features of claim 16. Modifying the applied references, in view of Kumar, would have been obvious and predictable to one of ordinary skill in the art such to include medical imaging as part of an image analysis repertoire. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of AAPA and Kumar and further in view of Yagi (U.S. 2014/0343906 A1). 

	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 16 wherein said physical flow is constrained to the interior of a set of continuous enclosed channels and 
	wherein said flow is continuous through said channels and 
	wherein said flow is described by a vector field that satisfies Stokes' law or the divergence theorem, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	As mapped above in claim 16, Kumar teaches blood flow through continuous channels (i.e. veins) and vector fields. Likewise, this is also taught by Yagi (see e.g. Abstract, paras. 21-29). Yagi also teaches wherein said flow is described by a vector field that satisfies Stokes' law or the divergence theorem (see paras. 25-29 and123-67). 
	Modifying the applied references, in view of the above, such to include blood flow image processing per Kumar and Yagi, is all of taught, suggested, and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same 
	

	Regarding claim 18:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 17 wherein a cursor generated by said 3D GUI traverses a periphery of a two-dimensional (2D) cross-section of said continuous enclosed channels and 
	wherein said vector field is defined along said periphery and is also defined within the interior of said 2D cross-section bounded by said periphery and 
	wherein the motion of said cursor along said periphery defines a line integral of said vector field defined along said periphery and 
	wherein, by use of said Stokes' law values of said vector field within the interior of said periphery are obtained, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Lee teaches a cursor generated by a 3D GUI (e.g. Lee, claim 1).  Yagi teaches 2D cross section of continuous enclosed channels (i.e. veins or vascular elements) (Yagi, Abstract, claim 37).  Regarding: wherein said vector field is defined along said periphery and is also defined within the interior of said 2D cross-section bounded by said periphery, see Yagi, paras. 25-29). Re: wherein the motion of said cursor along said periphery defines a line integral of said vector field defined along said periphery and wherein, by use of said Stokes' law values of said vector field within the interior of said periphery are obtained, this is taught by applying Navier-Stokes (see Yagi, para. 137) to movement of a cursor, per Lee, in an image per Yagi of vascular regions and blood flow and vector fields, all taught by Yagi (paras. 75-153). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 19:
	Yagi teaches: the system of claim 17 wherein said channels represent a section of a vein, artery, or a cardiovascular lumen, wherein said physical flow is a flow of blood through said vein, artery, or lumen (paras. 91-99) and 
	wherein said system is configured to present a plurality of data in a form of physical data generated by a magnetic resonance imaging (MRI) sequence, CT sequence, Electrical Impedance Tomography (EIT) sequence, ultrasonic image sequence, or a computer simulation program that is configured to generate one of the above sequences (para. 79).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



//Sarah Lhymn/Primary Examiner, Art Unit 2613